

SVP VERSION



EXHIBIT 10.3


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is
made as of ________, 201__ (the “Grant Date”) by and between Orbitz Worldwide,
Inc., a Delaware corporation (“Orbitz”), and the employee whose name is set
forth on the signature page hereto (“Employee”).


RECITALS


Orbitz has adopted the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan (as
may be amended from time to time, the “Plan”), a copy of which is attached
hereto as Exhibit A.


In connection with Employee’s employment by Orbitz or one of its subsidiaries
(collectively, the “Company”), Orbitz intends concurrently herewith to grant the
PSUs (as defined below) to Employee.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:


SECTION 1


DEFINITIONS


1.1.    Definitions. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Plan. In addition to the terms defined in
the Plan, the terms below shall have the following respective meanings:


“Agreement” has the meaning specified in the Preamble.


“Applicable Ratio” has the meaning specified in Section 3.1.


“Board” means the board of directors of Orbitz (or, if applicable, any committee
of the Board).


“Cause” shall have the meaning assigned such term in any employment agreement
entered into between the Company and Employee, provided that if no such
employment agreement exists or such term is not defined, then “Cause” shall mean
(A) Employee’s failure substantially to perform Employee’s duties to the Company
(other than as a result of total or partial incapacity due to Disability) for a
period of 10 days following receipt of written notice from the Company by
Employee of such failure; provided that it is understood that this clause (A)
shall not apply if the Company terminates Employee’s employment because of
dissatisfaction with actions taken by Employee in the good faith performance of
Employee’s duties to the Company, (B) theft or embezzlement of property of the
Company or dishonesty

1

--------------------------------------------------------------------------------



SVP VERSION



in the performance of Employee’s duties to the Company, (C) an act or acts on
Employee’s part constituting a felony under the laws of the United States or any
state thereof or a crime involving moral turpitude, (D) Employee’s willful
malfeasance or willful misconduct in connection with Employee’s duties or any
act or omission which is materially injurious to the financial condition or
business reputation of the Company, or (E) Employee’s breach of the provisions
of any agreed upon non-compete, non-solicitation or confidentiality provisions
agreed to with the Company, including pursuant to this Agreement and pursuant to
any employment agreement.


“Code Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules, regulations and guidance promulgated thereunder.


“Committee” shall mean the Compensation Committee of the Board.


“Company” has the meaning specified in the Recitals.


“Disability” shall have the meaning assigned such term in any employment
agreement entered into between the Company and Employee, provided that if no
such employment agreement exists or such term is not defined, then “Disability”
shall mean Employee shall have become physically or mentally incapacitated and
is therefore unable for a period of nine consecutive months or for an aggregate
of 12 months in any consecutive 18-month period to perform Employee’s duties
under Employee’s employment. Any question as to the existence of the Disability
of Employee as to which Employee and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to Employee and the Company. If Employee and the Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and
Employee shall be final and conclusive for all purposes of this Agreement and
any other agreement between the Company and Employee that incorporates the
definition of “Disability”.


“Employee” has the meaning specified in the Preamble.


“Grant Date” has the meaning specified in the Preamble.


“Normal Vesting Date” has the meaning specified in Section 3.1.


“Orbitz” has the meaning specified in the Preamble.


“Performance Goal” has the meaning specified in Section 3.1.


“Plan” has the meaning specified in the Recitals.


“Qualifying CIC Termination” has the meaning specified in Section 3.1.


“Share” means one share of the common stock, par value $0.01 per share, of
Orbitz.


“Target Number” has the meaning specified in Section 2.

2

--------------------------------------------------------------------------------



SVP VERSION



SECTION 2


GRANT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS


Subject to the terms hereof and the Resolutions (defined below), Orbitz hereby
grants to Employee, as of the Grant Date, performance-based restricted stock
units (the “PSUs”). The number of PSUs granted was determined by the Committee
in its grant resolutions (the “Resolutions”) and is equal to a target of [_____]
PSUs (the “Target Number”). Each PSU granted hereunder shall represent the right
to receive from the Company, on the terms and conditions described herein and
subject to the satisfaction of the performance goals established by the
Committee and the certification of such goals by the Committee, in the sole
discretion of the Board, either (i) one Share or (ii) cash equal to the fair
market value (as determined by the Board in good faith) of one Share as of the
date of vesting (and, as provided herein, distributions thereon), distributed at
the time described below. Employee shall have no further rights with respect to
any PSU that is paid in Shares or cash, or that is forfeited or terminates
pursuant to this Agreement or the Plan.
SECTION 3


TERMS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS


3.1.    Vesting Schedule.


(a)    The PSUs shall vest in full on the third anniversary of the date of the
grant (the “Normal Vesting Date”), subject to the following:
(i)    The provisions of this Agreement and the Plan.


(ii)    The achievement of any performance goals as established by the Committee
in the Resolutions (each, a “Performance Goal”). The Committee shall make a
determination regarding the achievement of each Performance Goal and, if
appropriate, certify such achievement in 2017 no later than March 15, [2017].


(iii)    Employee’s continued employment with the Company on the applicable
vesting date.


Except as provided in Sections 3.1(b) and 3.1(c) below, no vesting shall occur
and any unvested PSUs shall be automatically canceled without consideration and
without the need for any further action by the Company upon termination of
Employee’s employment with the Company for any reason. For purposes of this
Agreement, upon a qualifying termination in connection with a Change in Control
as set forth in any severance policy or employment agreement (a “Qualifying CIC
Termination”), the term “maximum” as used in such policy or agreement in
connection with any vesting acceleration provisions shall mean the target number
of PSUs as set forth in Section 2 above.



3

--------------------------------------------------------------------------------



SVP VERSION



Subject to Section 5.2, settlement of vested PSUs (after giving effect to the
accelerated vesting provisions in Sections 3.1(b) and 3.1(c) shall occur after
the earlier of (i) the Normal Vesting Date (within 30 days thereafter), (ii) the
Employee’s death (within 90 days thereafter), and (iii) the Employee’s
separation from service following a Qualifying CIC Termination within [90] days
thereafter).
(b)    Disability and Retirement. In the event Employee’s employment is
terminated (i) by the Company for Disability or (ii) as a result of Employee’s
retirement on or after age 65, the PSUs will vest based on the level of
achievement, if any, of the Performance Goal or Goals as certified by the
Committee, prorated by multiplying the number of PSUs to which the Employee
would have been entitled to on the Normal Vesting Date had the
Employee’s termination not been terminated as certified by the Committee, by a
fraction the numerator of which is the whole months worked from the date of
grant to the date of separation from service and the denominator of which is 36
(the “Applicable Ratio”). The PSUs shall settle following the Committee’s
certification of the Performance Goals following the end of the performance
period and shall no longer be subject to any employment requirement hereunder.
(c)    Death. In the event of Employee’s death, the Target Number of PSUs
granted pursuant to this agreement will vest, prorated by multiplying the Target
Number of PSUs by the Applicable Ratio. Subject to Section 5.2, such vested PSUs
shall be settled on the 90th calendar day following the Employee’s death.
(d)    Subject to the resolutions adopted by the Committee in setting any
Performance Goal, the Board may determine at any time before the PSUs terminate
that the PSUs or any portion thereof shall vest at any time. In the event of
such accelerated vesting, such vested PSUs shall be settled within 30 days after
the Normal Vesting Date (as if vesting had not been accelerated).
3.2.    Dividends. Employee shall be entitled to be credited with dividend
equivalents with respect to the PSUs, calculated as follows: on each date that a
cash dividend is paid by Orbitz while the PSUs are outstanding, Employee shall
be credited with an additional number of PSUs equal to the number of whole
Shares (valued at fair market value (as determined by the Board in good faith)
on such date) that could be purchased on such date with the aggregate dollar
amount of the cash dividend that would have been paid on the PSUs had the PSUs
been issued as Shares. The additional PSUs credited under this Section shall be
subject to the same terms and conditions applicable to the PSUs originally
awarded hereunder, including, without limitation, for purposes of vesting,
settlement and forfeiture and crediting of additional dividend equivalents.
3.3.    Limited Transferability. The PSUs may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered.


3.4.    Forfeiture. Notwithstanding anything herein to the contrary, if the
Board determines in good faith that Employee has (i) willfully engaged in
misconduct that is materially and demonstrably injurious to the Company, (ii)
willfully and knowingly participated in the preparation or release of false or
materially misleading financial statements relating to the Company’s operations
and financial condition, (iii) committed a willful act of fraud,

4

--------------------------------------------------------------------------------



SVP VERSION



embezzlement or misappropriation of any money or properties of the Company or
breach of fiduciary duty against the Company that has a material adverse effect
on the Company, or (iv) breached any noncompetition or confidentiality covenants
for the benefit of the Company applicable to Employee (including, without
limitation, the covenants set forth in Section 4 below) during Employee’s
employment or following termination of Employee’s employment, then:


(a)    the PSUs, to the extent not then vested, shall be automatically canceled
by Orbitz, without consideration and without the need for further action by the
Company, upon the adoption of the Board of a finding as outlined above,    


(b)    Employee shall repay to Orbitz any cash received pursuant to the vesting
of any PSU within five years prior to the date of Board determination of (i),
(ii), or (iii) above or within three years prior to the date of Board
determination of (iv) above,


(c)    any Shares acquired pursuant to the vesting of any PSU within five years
prior to the date of Board determination of (i), (ii), or (iii) above or within
three years prior to the date of Board determination of (iv) above and then held
by Employee shall be forfeited and returned to Orbitz without consideration, and


(d)    in the event Employee has sold or otherwise disposed of Shares acquired
pursuant to the vesting of any PSU within five years prior to the date of Board
determination of (i), (ii), or (iii) above or within three years prior to the
date of Board determination of (iv) above, Employee shall pay to Orbitz the
greater of (x) any proceeds received from such sale or other disposition, or (y)
the fair market value (as determined by the Board in good faith) of such Shares
as of the date of such Board determination.


SECTION 4


4.1.    Restrictive Covenants.


(a)    Covenant Not to Compete.
(i)    Employee will perform services and receive access to Confidential
Information which have a unique value to the Company and which, if used in
competition with the Company, could cause serious and irreparable harm to the
Company. Employee will also develop goodwill for the Company through personal
contact with customers, suppliers, strategic partners or others who have
business relationships with the Company. This goodwill, which is a proprietary
asset of the Company, will follow Employee for a period of 12 months following
termination for any reason. During Employee’s employment with the Company and
for 12 months thereafter, Employee will not, without prior written permission of
the Company, directly or indirectly (A) engage in, be employed by, act as an
agent for, or consult with or otherwise perform services for a Competitor (as
defined below); or (B) own any equity interest in, manage or participate in the
management (as an officer, director, partner, member or otherwise) of, or be
connected in any other manner with, a Competitor (except that this shall not
restrict ownership of less than five percent of the equity interests of any
publicly held entity).



5

--------------------------------------------------------------------------------



SVP VERSION



(ii)    As used in this Agreement, “Competitor” means any individual or entity
that is directly or indirectly engaged, or is preparing to engage, in any
development or sale of products, projects or services (including actual or
demonstrably anticipated research or development) comparable to those on which
Employee worked during Employee’s last 12 months of employment with the Company
or about which Employee learned Trade Secrets and/or Confidential Information at
any time during Employee’s employment with the Company.


(iii)    As used in this Agreement, “Confidential Information” shall mean any
and all confidential, proprietary and/or non-public information, in any form, of
or regarding the Company or which the Company compiled or collected as part of
its business or business development and which has or may have economic value
from not being generally known to others. Confidential Information specifically
includes, but is not limited to: (A) current methods of operation and processes;
(B) information regarding the nature and type of services rendered and/or
products or processes sold by the Company; (C) information regarding the
Company’s present and/or prospective suppliers, products, services, processes
and systems; (D) proprietary technology tools used in pricing development,
sales, operations and servicing customers and suppliers; (E) names of and
information regarding the Company’s current, prospective or former suppliers and
customers; (F) information regarding the Company’s relationships with its
customers, suppliers and prospects, and sales reports and other business records
with respect to such customers, suppliers and prospects; (G) pricing policies
and strategies, including strategic profitability requirements in offering
competitively priced products and services, pricing algorithms, specific
pricing, quotations policies, quotations and bids; (H) particular customer,
supplier and/or prospect information, or methods of analyzing said information
(whether or not publicly available to the extent it was specifically obtained
through the Company’s business efforts) developed or compiled by the Company
including contact names and details, data regarding customer, supplier and/or
prospect preferences and needs, and specific strategies for soliciting and/or
maintaining any such customer, supplier and/or prospect including
recommendations and strategies; (I) Company personnel data and related
information except for information relating solely to the Employee; (J)
information received by the Company by third parties in confidence; (K)
marketing plans, business plans, strategies, financial data, and projections of
the Company; and (L) presentations, including any information communicated by
and any material used to create the presentation. Confidential Information shall
not include any information the Employee can prove: (X) was known or
independently developed by Employee prior to the time of receipt, so long as
such information was not acquired from or during employment with the Company;
(Y) is or becomes publicly known or becomes part of the public domain through no
direct or indirect act, fault or omission of Employee; or (Z) was received by
Employee from a third-party having the legal right to transmit the same without
restriction as to use and disclosure, and such receipt was not in connection
with any business relationship or prospective business relationship with the
Company. The parties acknowledge and understand that Confidential Information of
the Company includes matters that Employee conceived or developed during
Employee’s employment with the Company as well as matters Employee learned from
other employees of the Company.


(iv)    As used in this Agreement, “Trade Secrets” shall mean all information
not generally known about the business of the Company which is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy or
confidentiality and from which the Company derives economic value from the fact
that the information is not generally known

6

--------------------------------------------------------------------------------



SVP VERSION



to other persons who can obtain economic value from its disclosure or use, and
shall include any and all Confidential Information (as defined above) which may
be protected as a trade secret under any and all applicable law, even if not
specifically designated as such. Trade Secrets may include, but are not limited
to, technical or non-technical data, compilations, programs and methods,
algorithms, techniques, drawings, processes, financial data, lists of actual,
prospective and/or potential suppliers and customers, and plans, methods and
procedures relating to current, prospective and/or potential products and
services. The parties acknowledge and understand that Trade Secrets of the
Company include matters that Employee conceived or developed during Employee’s
employment with the Company as well as matters Employee learned from other
employees of the Company.


(v)    Employee acknowledges that, due to the nature of the business of the
Company, there is no geographical limitation on the restrictions in this
Section. Employee agrees that these restrictions (including but not limited to
the scope of the restricted activities and the duration and lack of geographic
scope of the restrictions) and the time restrictions in Section 4.1 are fair and
reasonably necessary for the protection of the goodwill and other protectable
interests of the Company. If a court of competent jurisdiction should decline to
enforce any of these restrictions, the Company and Employee agree that the
restrictions shall be deemed to be reformed to restrict Employee’s ability to
compete with the Company to the maximum extent, in time, scope of activities,
and geography, that the court shall find enforceable.


(b)    Non-solicitation and Non-service of Company Customers.
(i)    During Employee’s employment with the Company, and for a period of 12
months immediately following the termination of Employee’s employment with the
Company, for any reason, with or without Cause, Employee will not, directly or
indirectly, for Employee or for any third-party, solicit, call upon, contract
with, sell to, or service any Company Customers or Suppliers (as each such term
is hereafter defined), nor will Employee supervise, assist or aid any other
person or business in soliciting, calling upon, contracting with, selling to or
servicing any Company Customers or Suppliers.


(ii)    For purposes of this Section, “Customer” shall mean:


(A)    each and every customer of the Company that has conducted business with
the Company at any time within the 12-month period immediately preceding the
date of termination of Employee’s employment with the Company, and (I) about
whom Employee gained Confidential Information and/or Trade Secrets during
Employee’s employment with the Company; or (II) with whom Employee had personal
contact during the last 12 months (or the entirety of Employee’s employment with
the Company, if less than 12 months) immediately preceding the date of
termination of Employee’s employment with the Company; and


(B)    each and every person or entity that was a prospective customer of the
Company and to whom Employee submitted a proposal, assisted or participated in
any way in the submission of any such proposal, or otherwise solicited or
assisted in the solicitation of the business of such entity on behalf of the
Company, at any time within the 12-month period immediately preceding the date
of termination of Employee’s employment with the Company.

7

--------------------------------------------------------------------------------



SVP VERSION





(iii)    For purposes of this Section, “Supplier” shall mean:


(A)    each and every supplier of the Company that has conducted business with
the Company at any time within the 12-month period immediately preceding the
date of termination of Employee’s employment with the Company, and (I) about
whom Employee gained Confidential Information and/or Trade Secrets during
Employee’s employment with the Company; or (II) with whom Employee had personal
contact during the last 12 months (or the entirety of Employee’s employment with
the Company, if less than 12 months) immediately preceding the date of
termination of Employee’s employment with the Company; and


(B)    each and every entity that was a prospective supplier of the Company and
to whom Employee submitted a proposal, assisted or participated in any way in
the submission of any such proposal, or otherwise solicited or assisted in the
solicitation of the business of such entity on behalf of the Company, at any
time within the 12-month period immediately preceding the date of termination of
Employee’s employment with the Company.


(c)    Non-solicitation of Company Employees, Contractors and Vendors. Employee
agrees that, during the period of Employee’s employment with the Company and for
a period of 12 months thereafter, Employee will not, directly or indirectly, for
Employee or for any third-party, solicit, employ or seek to employ any person
who is then employed by the Company or who had been an employee of the Company
within the 6-month period immediately preceding the termination of Employee’s
employment. Employee agrees that, during the period of Employee’s employment
with the Company and for a period of 12 months thereafter, Employee will not
induce, influence or attempt to induce or influence, directly or indirectly, any
Company employee, independent contractor, vendor or agent to terminate or change
his or her employment, relationship, or association with the Company, including
without limitation to work for Employee or for any other person or entity.
(d)    Tolling of Restrictive Period. If Employee fails to comply with any of
the provisions in this Section 4.1, the time period for that restriction will be
extended by one day for each day Employee is found to have violated it, without
limiting any other remedy.
4.2.    Specific Performance. Employee acknowledges and agrees that Orbitz’s
remedies at law for a breach or threatened breach of any of the provisions of
this Section 4 would be inadequate and Orbitz would suffer irreparable damages
as a result of such breach or threatened breach. In recognition of this fact,
Employee agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, Orbitz, without posting any bond, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. Without limiting the
generality of the foregoing, neither party shall oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section 4.



8

--------------------------------------------------------------------------------



SVP VERSION



4.3.    Survival. The provisions of this Section 4 shall survive the termination
of Employee’s employment with the Company for any reason.


SECTION 5


MISCELLANEOUS


5.1.    Tax Issues and Withholding. Employee acknowledges that he or she is
relying solely on his or her own tax advisors and not on any statements or
representations of the Company or any of its agents. Employee understands that
he or she (and not Orbitz) shall be responsible for any tax liability that may
arise as a result of the transactions contemplated by this Agreement. Orbitz’s
obligations under this Agreement shall be subject to all applicable tax and
other withholding requirements, and Orbitz shall, to the extent permitted by
law, have the right to deduct any withholding amounts from any payment or
transfer of any kind otherwise due to Employee.


5.2.    Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time Employee is a “specified employee” as defined in
Code Section 409A and the deferral of the commencement of any payments or
benefits otherwise payable hereunder is necessary in order to prevent any
accelerated or additional tax under Code Section 409A, then Orbitz will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Employee) until the date that is six months following Employee’s separation
from service with the Company (or the earliest date as is permitted under Code
Section 409A) and (ii) if any other payments of money or other benefits due to
Employee hereunder could cause the application of an accelerated or additional
tax under Code Section 409A, such payments or other benefits shall be deferred
if deferral will make such payment or other benefits compliant under Code
Section 409A, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by Orbitz, that does not cause
such an accelerated or additional tax. Orbitz shall consult with Employee in
good faith regarding the implementation of the provisions of this Section 5.2;
provided that neither the Company nor any of its employees or representatives
shall have any liability to Employee with respect thereto.


5.3.    Employment of Employee. Nothing in this Agreement confers upon Employee
the right to continue in the employ of the Company, entitles Employee to any
right or benefit not set forth in this Agreement or interferes with or limits in
any way the right of the Company to terminate Employee’s employment.


5.4.    Stockholder Rights. Employee shall not have any stockholder rights
(including the right to distributions or dividends) with respect to any Shares
subject to the PSUs until such person has become a holder of record of any
Shares issued upon vesting; provided that Employee may be entitled to the
benefits set forth in Section 3.2 of this Agreement.


5.5.    Equitable Adjustments. The PSUs shall be subject to adjustment as
provided in Section 5 of the Plan.



9

--------------------------------------------------------------------------------



SVP VERSION



5.6.    Calculation of Benefits. Neither the PSUs nor any Shares issued pursuant
to vesting of the PSUs shall be deemed compensation or taken into account for
purposes of determining benefits or contributions under any retirement or other
qualified or nonqualified plans of the Company or any employment/severance or
change in control agreement to which Employee is a party and shall not affect
any benefits, or contributions to benefits, under any other benefit plan of any
kind or any applicable law or regulation now or subsequently in effect under
which the availability or amount of benefits or contributions is related to
level of compensation. It is specifically agreed by the parties that any
benefits that Employee may receive or derive from this Agreement will not be
considered as salary for calculating any severance payment that may be payable
to Employee in the event of a termination of his or her employment.


5.7.    Remedies.


(a)    The rights and remedies provided by this Agreement are cumulative and the
use of any one right or remedy by any party shall not preclude or waive its
right to use any or all other remedies. These rights and remedies are given in
addition to any other rights the parties may have at law or in equity.


(b)    Except where a time period is otherwise specified, no delay on the part
of any party in the exercise of any right, power, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any exercise or partial exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any right, power, privilege or remedy.


5.8.    Waivers and Amendments. The respective rights and obligations of Orbitz
and Employee under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) by such respective party. This
Agreement may be amended only with the written consent of a duly authorized
representative of each of the parties hereto.


5.9.    Governing Law; Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois. Any controversy
or claim relating to this Agreement, any breach thereof, and any claims Employee
may have against Orbitz or any officer, director or employee of Orbitz, will be
settled solely and finally by arbitration in Chicago, Illinois in accordance
with the rules of the Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”)
then in effect in the State of Illinois, and judgment upon such award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof,
provided that this Section 5.9 shall not be construed to eliminate or reduce any
right Orbitz or Employee may otherwise have to obtain a temporary restraining
order or a preliminary or permanent injunction to enforce any of the covenants
contained in this Agreement before the matter can be heard in arbitration.


5.10.    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto.



10

--------------------------------------------------------------------------------



SVP VERSION



5.11.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto.


5.12.    Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this Section
5.12), reputable commercial overnight delivery service (including Federal
Express and U.S. Postal Service overnight delivery service) or, deposited with
the U.S. Postal Service and mailed first class, registered or certified mail,
postage prepaid, as set forth below:


If to Orbitz, addressed to:
 
Orbitz Worldwide, Inc.
Legal Department
500 W. Madison Street
Chicago, Illinois 60661
Attention: General Counsel
Fax: (312) 894-4856


If to Employee, to the address set forth on the signature page of this Agreement
or at the current address listed in the Company’s records.


Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith, may specify a different address for the
giving of any notice hereunder.


5.13.    No Third Party Beneficiaries. There are no third party beneficiaries of
this Agreement.


5.14.    Incorporation of Plan; Acknowledgment. The Plan is hereby incorporated
herein by reference and made a part hereof, and the PSUs and this Agreement are
subject to all terms and conditions of the Plan. In the event of any
inconsistency between the Plan and this Agreement, the provisions of the Plan
shall govern. By signing this Agreement, Employee acknowledges having received
and read a copy of the Plan.



11

--------------------------------------------------------------------------------



SVP VERSION



5.15.    Consent. In the course of Employee’s employment with the Company, the
Company may obtain or have access to certain information about Employee and
Employee’s employment with the Company, such as information about Employee’s
job, appraisals, performance, health, compensation, benefits, training, absence,
education, contact details, disabilities, social security number (or equivalent)
and information obtained from references or background checks (collectively,
“Personal Information”). The Company will use Personal Information in connection
with Employee’s employment with the Company, to provide Employee with health and
other benefits, and in order to fulfill its legal and regulatory obligations.
Due to the global nature of the Company’s business and the need to centralize
the Company’s information and technology storage systems, the Company may
transfer, use or store Employee’s Personal Information in a country or continent
outside the country where Employee works or lives, and may also transfer
Employee’s Personal Information to its other group companies, to its insurers
and service providers as necessary or appropriate, and to any party that it
merges with or which purchases all or a substantial portion of its assets,
shares, or business (any of which may also be located outside the country or
continent where Employee works or lives). The Company may also disclose
Employee’s Personal Information when it is legally required to do so or to
governmental, fiscal or regulatory authorities (for example, to tax authorities
in order to calculate Employee’s appropriate taxation, compensation or salary
payments). The Company may disclose Personal Information as noted above,
including to any of the third parties and for any of the reasons listed above,
without further notice to Employee. By signing below, Employee consents to the
Company collecting, retaining, disclosing and using Personal Information as
outlined above, and to transfer such information internationally and/or to third
parties for these purposes.


5.16.    Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.


(a)    In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.


(b)    The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.


(c)    The use of any gender in this Agreement shall be deemed to include the
other genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.


(d)    This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together constitute one instrument.


(e)    Counterparts of this Agreement (or applicable signature pages hereof)
that are manually signed and delivered by facsimile transmission shall be deemed
to constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.





12

--------------------------------------------------------------------------------



SVP VERSION



IN WITNESS WHEREOF, Orbitz and Employee have executed this Agreement as of the
day and year first written above.




Orbitz Worldwide, Inc.






By:                    
Name:                    
Title:                    




Employee:






                    


Name:                    
Address:                
                    
                    
Telephone No.                
Fax No.                
WWID No.:                




Number of PSUs: [            ]

















13

--------------------------------------------------------------------------------



SVP VERSION





Exhibit A - 2007 Equity and Incentive Plan
(Distributed Separately)



